Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 8 December 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir.
                            Newport, Xbr December 8th 1780
                        
                        I have received from the Commanding officer at St Domingo, a letter in cyphers whereof I send you the
                            translation The Expedition against Pensacola by this time is made, whether with success or not, I donot believe that it
                            is probable that rodney should have set sail to go that way, I should rather think that he is gone to the Leeward Islands.
                            It is very unlucky that the Spaniards be so much attached by sickness, and that they have made at Havannah such a little
                            squadron go out. I am arrived from my Voyage, very much Satisfied with New London, Windham, and the 3. Norwich, where
                            Light battalions can be very militarily put, when they arrive from France Governor Trumbull was at Hartford, and I have
                            desired the Duke of Lauzun to communicate to him the desire I would have that the Troops that I hope for, from France this
                            winter, should be quartered in these different places if your Excellency approves of that disposition. I am with respect
                            Sir Your Excellency’s Most obedient and most humble servant
                        
                            le Cte de Rochambeau
                        
                        
                            I beg of you to forward the Inclosed Letters to Philadelphy. 
                        

                     Enclosure
                                                
                            
                                
                                    c. November 1780
                                
                            
                            Copy of a Letter from the Commanding officer at St Domingo
                            Mr De Monteil set sail, on the 10th 8ber from the road of the Cape with all his Squadron to convoy as far
                                as Maisi point the Atalantia, whose orders were to escort two ships with 400. troops, Spanish convalescents thence he
                                    Mr De Mouteil, is to cruize on Jamaica. From the 14th to the 18th, there has been a
                                very considerable rain, Wind blowing from the North, very fiercely it has destroyed all the Low Lands about the Cape,
                                and obliged the Atalantin to go to the Mole St Nicolas on the 18th. The Atalantis has given no news of the Squadron,
                                at which I’m very much concerned.
                            I have sent a packet-boat to Mr De Mouteil to give him intelligence that an American vessel had seen, on
                                the 9th instt 25º 2" Northern Latitude, a large fleet, bearing South, and which, as he thought, could only be bound to
                                Jamaica. A Convoy of sixty Sail, gone from the Ferrol, on the 20th August, protected by the
                                Frigates the Ceres, and the Inconstante is arrived the 9th instt
                                at Martinico, the two frigates set Sail for the Fort Royal, but on the 11th a hurricane has
                                obliged all the Vessels to take up anchors according to the report of two vessels that entered this harbour in a very
                                bad plight.
                            Solano Set sail from Havannah the 10th of September with seven men of War and four Frigates for an
                                expedition against Pensacola. the Distemper that had begun in Europe in the Spanish army has continued at havannah in
                                such a manner that they had a great deal to do to compleat the crews of the ships that went out with Solano.
                            Mr De Guichen not being arrived on the 1st Octr I fancy, you don’t expect him any more. When he went
                                away, Every thing seemed to show the greatest desire of going to France.
                        
                        
                    